UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q R Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 OR * Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federal 20-3598485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11200 W. Plank Ct. Wauwatosa, WI53226 (414)761-1000 (Address, including Zip Code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes * No R The number of shares outstanding of the issuer’s common stock, $0.01 par value per share, was 31,250,097 at July 31, 2010. WATERSTONE FINANCIAL, INC. 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item l. Financial Statements Consolidated Statements of Financial Condition as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the six and three months ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity for the six months ended June 30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 6-7 Notes to Consolidated Financial Statements(unaudited) 8-23 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-44 Item3. Quantitative and Qualitative Disclosures about Market Risk 45-46 Item4. Controls and Procedures 46 PART II. OTHER INFORMATION 47 Item1. Legal Proceedings 47 Item1A. Risk Factors 47 Item 4. Submission of Matters to a Vote of Security Holders 48 Item6. Exhibits 48 Signatures 48 Certification Certification Certification Certification - 2 - Table of Contents PART I — FINANCIAL INFORMATION Item1. Financial Statements WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, Assets (In Thousands, except share data) Cash $ Federal funds sold Short term investments - Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (at amortized cost) fair value of $2,251in 2010 and $1,930 in 2009 Loans held for sale (at fair value) Loans receivable Less: Allowance for loan losses Loans receivable, net Office properties and equipment, net Federal Home Loan Bank stock (at cost) Cash surrender value of life insurance Real estate owned Prepaid expenses and other assets Total assets $ Liabilities and Shareholders’ Equity Liabilities: Demand deposits $ Money market and savings deposits Time deposits Total deposits Short term borrowings Long term borrowings Advance payments by borrowers for taxes Other liabilities Total liabilities Shareholders’ equity: Preferred stock (par value $.01 per share) Authorized 20,000,000 shares, no shares issued — — Common stock (par value $.01 per share) Authorized - 200,000,000 shares in 2010 and 2009 Issued - 33,974,450 shares in 2010 and in 2009 Outstanding - 31,250,097 shares in 2010 and in 2009 Additional paid-in capital Accumulated other comprehensive income (loss), net of taxes ) Retained earnings Unearned ESOP shares ) ) Treasury shares (2,724,353 shares), at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ See Accompanying Notes to Consolidated Financial Statements. - 3 - Table of Contents WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six months ended June 30, Three months ended June 30, (In thousands, except per share data) Interest income: Loans $ Mortgage-related securities Debt securities, cash and cash equivalents Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on loans and deposits Increase in cash surrender value of life insurance Mortgage banking income Total other-than-temporary impairment losses - ) - ) Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses recognized in earnings - ) - ) Other Total noninterest income Noninterest expenses: Compensation, payroll taxes, and other employee benefits Occupancy, office furniture and equipment Advertising Data processing Communications Professional fees Real estate owned Other Total noninterest expenses Income (loss) before income taxes ) ) ) Income taxes (benefit) 22 (5 ) 22 Net income (loss) $ ) ) ) Income (loss) per share: Basic $ ) ) ) Diluted $ ) ) ) Weighted average shares outstanding: Basic Diluted See Accompanying Notes to Consolidated Financial Statements. - 4 - Table of Contents WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Unearned Total Common Stock Paid-In Comprehensive Retained ESOP Treasury Shareholders' Shares Amount Capital Loss Earnings Shares Shares Equity (In Thousands) Balances at December 31, 2008 $ ) ) ) Cumulative effect adjustment related to a changein accounting principle related to available for sale securities, net of taxes of $448 ) Comprehensive income: Net loss — ) — — ) Other comprehensive income: Net unrealized holding gain on available for sale securities arising during the period, net of taxes of $652 — Reclassification of adjustment for net losses on available for sale securities realized during the period, net of taxes of $446 — Total comprehensive income ESOP shares committed to be released to Plan participants — — ) — — — Stock based compensation — Balances at June 30, 2009 $ ) ) ) Balances at December 31, 2009 $ ) ) ) Comprehensive income: Net income — ) — — ) Other comprehensive income: Net unrealized holding gain on available for sale securities arising during the period, net of taxes of $2,323 — Reclassification of adjustment for net gains on available for sale securities realized during the period, net of taxes of $3 — — — (4
